DETAILED ACTION

Claims 1-20 are pending. Claims 1, 2, 13, 14, and 20 have been amended.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 07/26/2022, for the non-final office action mailed on 05/23/2022.


Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
 Regarding claims 1, 3 these arguments are moot in view of new ground(s) rejection.
 Applicant argues claim 10 prior art Kalyanasundram does not teach an automated testing feature, see applicant’s remarks pp. 10-11. Examiner respectfully disagrees as Kalyanasundram teaches an automated testing platform/system, see Kalyanasundram paragraph [0034].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles et al. (US-PAT-NO: 8,904,353 B1) hereinafter Arguelles, in further view of Magre et al. (US-PGPUB-NO: 2018/0137035 A1) hereinafter Magre and McAllister (US-PGPUB-NO: 2008/0288924 A1) hereinafter McAllister.

As per claim 1, Arguelles teaches a device for automated testing, the device comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to (see Arguelles FIG. 16, showing processor, memory and network interface): connect via the communications module to a plurality of testing frameworks, each testing framework configured to execute at least one operation in a distinct test or a portion of a multi-stage test on an application under test (see Arguelles [column 4, lines 4-8], showing framework layers can be plugged into by different teams to test different portions of an application); receive first test data and a first test state from a first testing framework of the plurality of testing frameworks, via the communications module (see Arguelles [column 6, lines 30-49], showing the use of a value data and status of a given operation used for a given framework used for validation); provide the first test data and the first test state from the test repository to a second testing framework of the plurality of testing frameworks via the communications module (see Arguelles [column 13, lines 10-43], FIG6 and FIG. 7, showing how FIG. 6 is part of one framework layer, this framework layer can be inherited to be used in the particular framework layer seeing in FIG. 7); receive second test data and a second test state from the second testing framework, via the communications module (see Arguelles [column 6, lines 30-49], showing the use of a value data and status of a given operation used for a given framework used for validation); and provide access to the test repository upon completion of the multi-stage test or a set of all distinct tests on the application under test (see Arguelles [column 13, lines 44-67], showing how frameworks and sub-frameworks have access or can inherit from one another to avoid code duplication. Furthermore Arguelles [column 23, lines 18-38], showing a data store used to store data used for implementing test frameworks).
Arguelles teaches a data store and an observer that tracks/monitors status changes, parameter values and may be stored in [column 18, lines 59-67] but doesn’t explicitly teach store the first test data and the first test state in a test repository and store the second test data and the second test state in the test repository in association with the first test data. However, Magre teaches store the first test data and the first test state in a test repository and store the second test data and the second test state in the test repository in association with the first test data (see Magre paragraph [0023] and FIG.1, showing a data store which includes information used for the application testing tools (i.e., frameworks) such as test data and status information (seen in paragraph [0020])).
Arguelles and Magre are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Arguelles’ teaches of building tests and test frameworks to reduce cost and enable code sharing with Magre’s teaching of testing functionalities of a web application across different platforms to incorporate a data store that stores test data information along with status information to use when sharing information between frameworks taught in Arguelles. 
Arguelles modified with Magre do not explicitly teach wherein the first test data and the first test state are interpretable by the second testing framework, by normalizing or converting at least some of the first test data, to enable a corresponding distinct test or portion of the multi-stage test on the application under test to be executed by the second testing framework. However, McAllister teaches wherein the first test data and the first test state are interpretable by the second testing framework, by normalizing or converting at least some of the first test data, to enable a corresponding distinct test or portion of the multi-stage test on the application under test to be executed by the second testing framework (see McAllister paragraph [0054], showing the conversion of data from one framework to another and having the parent and child framework form a portion of a hierarchy of a plurality of test).
 Arguelles, Magre and McAllister are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Arguelles’ teaches of building tests and test frameworks to reduce cost and enable code sharing and Magre’s teaching of testing functionalities of a web application across different platforms with McAllister’s teaching of enabling failures in child test to be more efficiently handle to incorporate two frameworks to better handle errors between test programs more efficiently. 

As per claim 2, Arguelles modified with Magre and McAllister teaches wherein the computer executable instructions further cause the processor to: automatically transition the application under test through multiple distinct tests or the multi-stage test by passing the test data and test states across the plurality of testing frameworks according to at least one transition criterion, via the communications module (see Magre paragraphs [0043], showing a journey testing multiple functionalities of an application via different platforms and having a scenario tested, the test scenario having an identifier in order to retrieve the test cases associated with the scenario for each platform such as logging in from a desktop browser to then posting a comment on a mobile browsers and then posting a picture on a mobile application  workflow specifying conditions for executing test cases or atomics in a particular order and across multiple operations).

As per claim 3, Arguelles modified with Magre and McAllister teaches wherein the computer executable instructions further cause the processor to: process the first test data or the second test data to be interpretable by the other of the first and second testing frameworks (see Arguelles [column 13, lines 10-43] and FIG. 7, showing how frameworks can inherit from one another and McAllister paragraph [0054] showing the conversion of data between frameworks).

As per claim 4, Arguelles modified with Magre and McAllister teaches wherein the first and second testing frameworks are each associated with different line of business in an organization associated with the application under test (see Arguelles [column 11, lines 53-60], showing the test framework shared across a large organization testing a diverse number of applications and being built in a multi-tier architecture which splits the layers of abstraction for testing, Furthermore Arguelles FIG. 1, shows multiple teams accessing the framework layer).

As per claim 5, Arguelles modified with Magre and McAllister teaches wherein the application under test comprises mobile and web browser versions requiring testing by each of the plurality of testing frameworks (see Magre paragraph [0018], showing the testing can be done for desktop application version, mobile web application version, and mobile application version of the web application).

As per claim 6, Arguelles modified with Magre and McAllister teaches wherein the computer executable instructions further cause the processor to: map objects in a user interface for the application under test to generate a database file to search for objects in testing the user interface (see Magre paragraph [0022], showing the extraction of web objects and parsing to identify known types of web objects (i.e., mapping); store the database file in an object repository (see Magre paragraph [0022], showing the extracted web objects being saved in a repository); and access the database file from the objects repository to execute at least one automated testing feature for at least one of the plurality of testing frameworks (see Magre paragraph [0023], showing the data store being used to access databases, data and other type of information used for testing an application).
As per claim 8, Arguelles modified with Magre and McAllister teaches wherein the at least one automated testing feature comprises automatically designing a test or test operation using the database file in the repository (see Magre paragraph [0021], showing the stored information for the web objects may be used in test scripts of the test cases). 

As per claims 13-18, these are the method claims to device claims 1-6, respectively. Therefore, they are rejected for the same reasons as above.

As per claim 20, this is the non-transitory computer readable medium claim to device claim 1. Therefore, it is rejected for the same reason as above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arguelles (US-PAT-NO: 8,904,353 B1), Magre (US-PGPUB-NO: 2018/0137035 A1) and McAllister (US-PGPUB-NO: 2008/0288924 A1), in further view of Tejerina et al. (US-PGPUB-NO: 2015/0089300 A1) hereinafter Tejerina.

As per claim 7, Arguelles modified with Magre does not explicitly teach wherein the at least one automated testing feature comprises executing a self-healing operation using the database file in the repository. However, Tejerina teaches wherein the at least one automated testing feature comprises executing a self-healing operation using the database file in the repository (see Tejerina paragraph [0044], showing a self-healing script being used when a failure is detected from testing).
Arguelles, Magre and Tejerina are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Arguelles’ teaches of building tests and test frameworks to reduce cost and enable code sharing and Magre’s teaching of testing functionalities of a web application across different platforms with Tejerina’s teaching of compliance testing application to incorporate a self-healing script to execute in order to fix any issues that would arise during testing automatically.
 
Claims 9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arguelles (US-PAT-NO: 8,904,353 B1), Magre (US-PGPUB-NO: 2018/0137035 A1) and McAllister (US-PGPUB-NO: 2008/0288924 A1), in further view of Hamid (US-PGPUB-NO: 2020/0379889 A1).

As per claim 9, Arguelles modified with Magre does not explicitly teach wherein the at least one automated testing feature comprises performing a visual verification operation to automatically detect and report difference found between screenshots and baselines for the application under test. However, Hamid teaches wherein the at least one automated testing feature comprises performing a visual verification operation to automatically detect and report difference found between screenshots and baselines for the application under test (see Hamid paragraph [0060], showing the generation of an initial screen (i.e. baseline screenshot) and reporting errors when comparing screen transitions from screen to screen (i.e., changes).
Arguelles, Magre and Hamid are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Arguelles’ teaches of building tests and test frameworks to reduce cost and enable code sharing and Magre’s teaching of testing functionalities of a web application across different platforms with Hamid’s teaching of automated mobile application testing and activity monitoring to incorporate monitoring screen changes within a mobile application in order to determine any errors or inconsistences happening in the application under test.

As per claim 12, Arguelles modified with Magre and Hamid teaches wherein the computer executable instructions further cause the processor to monitor application testing by: executing a test of the application under test on one or more devices (see Hamid paragraph [0043], showing the test mobile application running on multiple devices which can run on different operating systems such as Android, iOS and Windows); capturing images of screens during execution of the test (see Hamid paragraph [0060], showing the recording of screen changes of applications being tested); assembling an animated output using the images (see Hamid paragraph [0042], showing the images being in a video format); and displaying the animated output during the test execution to visualize what is occurring on the one or more devices during the test execution (see Hamid paragraph [0048], showing the video representation of the activities being performed in the application (i.e., application execution) for review (i.e., testing)).

As per claim 19, this is the method claim to device claim 12. Therefore, it is rejected for the same reasons as above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arguelles (US-PAT-NO: 8,904,353 B1), Magre (US-PGPUB-NO: 2018/0137035 A1) and McAllister (US-PGPUB-NO: 2008/0288924 A1), in further view of Kalyanasundram (US-PGPUB-NO: 2018/0239692 A1).

As per claim 10, Arguelles modified with Magre does not explicitly teach wherein the at least one automated testing feature comprises executing a smart object recognition process by navigating screens in the application to add to or revise the objects repository based on changes made to the application. However, Kalyanasundram teaches wherein the at least one automated testing feature comprises executing a smart object recognition process by navigating screens in the application to add to or revise the objects repository based on changes made to the application (see Kalyanasundram paragraph [0085], showing a test object repository management repository which can be used to view, modify or add test objects in an interface).
Arguelles, Magre and Kalyanasundram are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Arguelles’ teaches of building tests and test frameworks to reduce cost and enable code sharing and Magre’s teaching of testing functionalities of a web application across different platforms with Kalyanasundram’s teaching of testing a technology resource application using an adaptive application testing framework to incorporate an test object repository management interface in order to display to a user object information that may be viewed, changed or added for an object to facilitate any modification being done to the tests.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arguelles (US-PAT-NO: 8,904,353 B1), Magre (US-PGPUB-NO: 2018/0137035 A1) and McAllister (US-PGPUB-NO: 2008/0288924 A1), in further view of Ranganathan et al. (US-PGPUB-NO: 2020/0158780 A1) hereainfter Ranganthan.

As per claim 11, Arguelles modified with Magre does not explicitly teach wherein the at least one automated testing feature comprises analyzing automation script features from a feed of logs for failed scenarios and categorizing failures based on past occurrences. However, Ranganathan teaches wherein the at least one automated testing feature comprises analyzing automation script features from a feed of logs for failed scenarios (see Ranganathan paragraph [0051], showing a log analyzer which analyzes logs for failure patterns) and categorizing failures based on past occurrences (see Ranganathan paragraph [0093], showing the test case cluster builder clustering defects based on clustering criteria).
 Arguelles, Magre and Ranganathan are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Arguelles’ teaches of building tests and test frameworks to reduce cost and enable code sharing and Magre’s teaching of testing functionalities of a web application across different platforms with Ranganthan’s teaching of  test prioritization and dynamic test case sequencing to incorporate clustering test results to determine failure patterns and maximize defect detections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Bromann et al. (US-PGPUB-NO: 2020/0019490 A1) teaches rich time-correlated information set is captured during automated testing of an application in a way that allows the application developer to understand the state of the application under test.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        /Chat C Do/Supervisory Patent Examiner, Art Unit 2193